PER CURIAM.
Tbis ease was tried by tbe court without a jury, and on its findings of fact judgment was ordered for tbe plaintiff. Tbe appeal is from an order denying a new trial.
Tbe dispute in tbe case was whether the plaintiff paid to tbe defendant $400 as part payment upon her husband’s notes for an amount largely in excess of $400, as claimed by tbe defendant, or paid tbe $400 in full for tbe notes, which were to be delivered to her, as her property, as claimed by tbe plaintiff. Tbe evidence upon tbis point was conflicting, but, after a careful examination, we are obliged to say that there was an abundance to sustain tbe findings in plaintiff’s favor. It is true that tbe finding on tbe main fact does not exactly correspond with tbe allegations of tbe complaint, but there was no substantial departure or variance in tbe proofs upon which tbis finding was based from such allegation.
As there was evidence to sustain tbe findings, tbe order appealed from must stand affirmed, in accordance with tbe well-established rule in such cases. It is so ordered.